Citation Nr: 0828918	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-17 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for asthma.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967..

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In July 2008 the veteran withdrew his claims for service 
connection for bilateral lock knee condition and flat feet.  
Therefore, these issues are no longer on appeal.

A Video Conference hearing was held in July 2008 in front of 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claim file. 


FINDINGS OF FACT

1.  Service connection for asthma was denied by the RO in a 
decision of July 1994.  The veteran was informed of the 
decision and he did not appeal.

2.  The evidence submitted since the RO's 1994 rating 
decision is relevant and probative of the issue at hand.

3.  The veteran's asthma was aggravated by service.




CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection 
for asthma is final.  38 U.S.C.A. § 7105(c)(West 2002).

2.  Evidence received since the July 1994 rating decision is 
new and material and the claim for service connection for 
asthma is reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Asthma was aggravated in wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened and 
service connection is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  





Legal Criteria and Analysis

New and Material

The veteran seeks to reopen his claim for service connection 
for asthma.  Service connection for asthma was denied in a 
July 1994 rating decision on the basis that asthma pre-
existed service and was not aggravated therein.  The RO 
notified the veteran of this decision and the veteran did not 
appeal.  Consequently, that decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO's July 1994 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in November 2005, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

The veteran seeks to reopen his claim for service connection 
for asthma.  Service connection for asthma was denied in a 
July 1994 rating decision on the basis that asthma pre-
existed service and was not aggravated therein.  At the time 
of the decision, the record included service medical records 
and outpatient treatment records and the veteran's claim.  
However, there was no accepted competent evidence of 
aggravation in service.

Submitted since the RO's July 1994 rating decision is 
testimony from the veteran at a Video Conference hearing of 
July 2008 stating that he engaged in combat in Vietnam and 
that his asthma was aggravated during combat.  

The Board has made a careful review of the evidence of 
record.  At the time of the prior denial, there was no 
evidence of aggravation in service.  That fact has changed.  
Based upon the reasoning behind the prior decision, the 
evidence added to the record is new and material.  
Furthermore, this Veterans Law Judge had the opportunity to 
observe the veteran during his testimony and finds his 
testimony to be credible.  Consequently, the Board finds 
there is now evidence of aggravation in service.  A prior 
unestablished fact is now established.  Accordingly the claim 
for service connection for asthma is reopened.

Service Connection

Compensation may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  

At the Video Conference hearing of July 2008 the veteran 
testified that he has had asthma since he was a child and 
that his asthma became worse during his service in Vietnam.  
He further testified that while in Vietnam his duties 
included patrolling and that he recalls running into the 
enemy during the patrols.  He also recalled shooting his 
weapon with the intent to kill the enemy and that he 
experienced asthma attacks around the time of combat when he 
was moving fast or trying to take more cover.  He explained 
that the medics had to give him shots to control his asthma; 
that he never had been put on medication for his asthma prior 
to Vietnam; that he has continued to have problems with his 
asthma since service; and that his asthma is worse now than 
it was before Vietnam.

As noted above, the Board has had an opportunity to review 
the record and observe the veteran during the hearing.  The 
Board finds that his testimony in regard to the issue is 
credible.  In regards to the combat allegations, the Board 
notes that the veteran's DD Form 214 shows that he is 
entitled to wear the Vietnam Service Medal and the Combat 
Infantry Badge.  Furthermore it notes his job title was Light 
Infantryman.  Considering the veteran's credible testimony 
that he engaged in combat, his awards and decorations, and 
his position while in service, the Board finds that the 
veteran was engaged in combat while in service in Vietnam and 
therefore the provisions of 38 U.S.C.A. § 1154(b) are for 
application.  

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  A 
pre-induction physical of February 1965 notes that that the 
veteran had asthma upon entrance to service.  Therefore, the 
Board finds that the veteran's asthma was noted at the time 
of entrance into service and the veteran is not entitled to 
the presumption of soundness.  This was not a report of a 
history of asthma, rather, there was an identification of 
asthma that constitutes a "noting."  

Private medical treatment records show that the veteran is 
currently diagnosed with asthma and is treated with 
medication to include inhalers Ventolin and Azma-Cort.  There 
being evidence that the veteran's asthma pre-existed service 
and that he currently continues to have asthma, the remaining 
question is whether the veteran's asthma was aggravated by 
service.

As noted above, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt, supra; Beverly, supra.  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

In that regards the Board notes that service medical records 
show that in November 1966 the veteran was noted to continue 
to complain from asthma at night for which he was put on 
medication.  In January 1967 it was noted that the veteran 
had a long history of asthma dating back to his childhood and 
that since coming to Vietnam his symptoms had become markedly 
worse with frequent episodes of respiratory difficulty and 
one occasion when he required an oxygen mask and IV fluids.  
It was noted he was profiled in December 1966 and was now 
being profiled again as the prior profile did not 
sufficiently limit his activities or the environmental 
conditions under which he could perform his duties.  It was 
noted he had become persistently worse with frequent attacks 
which failed to respond to medication.  Later that same month 
a diagnosis of asthmatic bronchitis of long duration was 
noted.  A Separation physical of September 1967 noted a 
diagnosis of bronchial asthma.  The accompanying Report of 
Medical History shows that the examining physician noted the 
veteran had asthma since childhood which was aggravated by 
time in the Republic of Vietnam.  

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant of service 
connection for asthma.  The evidence of record shows that the 
veteran's asthma increased in severity during his time in 
service.  Service medical records clearly show that the 
veteran was noted to have asthma upon entry into service and 
that his asthma was aggravated by his service in Vietnam.  
Service medical records note that the veteran's asthma 
markedly progressed during service to such a degree that he 
was prescribed medication and required oxygen and IV fluids 
on one occasion.  The frequency and severity of attacks were 
described as increasing.  He was put on profile twice, the 
second time needed because the first profile did not 
sufficiently limit his activities or the environmental 
conditions under which he could work.  Furthermore, on 
separation, the examining physician noted that the veteran's 
childhood asthma had been aggravated by his service in 
Vietnam.  There is evidence that the veteran's asthma 
increased in severity during service, therefore, there is a 
presumption of aggravation which stands unrebutted.  See 38 
C.F.R. § 3.306(b).  Equally important, there is nothing in 
the record that would allow the Board to conclude that any 
change during service was a result of natural progress.

Moreover, at the hearing the veteran testified that his 
asthma worsened during combat in Vietnam.  He also testified 
that his asthma was worse now than prior to his service in 
Vietnam and that he requires medication to control his 
asthma.  The veteran's testimony has been accepted as 
credible.  As the provisions of 38 U.S.C.A. § 1154(b) are for 
application in the present case, the veteran's testimony is 
proof of aggravation in service.  

Accordingly, service connection for asthma is granted.  

(In the alternative, if the Board deternmined that the noting 
at entrance was inadequate to case out of the presumption of 
soudness, we would conclude that we would be unable to rebut 
the second part of the presumption of soundness.  Service 
oonnection would still be granted.)



ORDER

The application to reopen a claim for service connection for 
asthma is granted.

Service connection for asthma is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


